NORTONI, J.
I concur1 in the view that the plaintiff’s case is one for the jury — that is to say, I do not feel that he should be declared negligent as a matter of law on the evidence before us, and his right of recovery be precluded on that score. Beyond this, I am unable to agree with my associates.
It seems’ to me that plaintiff’s second instruction was highly misleading on the facts of the case. The evidence is conclusive, indeed, plaintiff admits, that he knew the roof of the room neck inhered with some danger, for the rock was loose there and he had pointed it out to defendant’s foreman but two days before. Everyone knows that a loose rock in the roof some three feet wide and four feet long, immediately above the passageway where a workman is to move .about, presents a feature of the situation about the working place which inheres with some danger. Plaintiff knew this, as is admitted, and it is not to be doubted that the precepts of ordinary care required that he should exercise such care fo'r his own safety as the circumstances of the particular situation might suggest — that is, the obligation of ordinary care on his part is to be ascertained and determined with respect to the facts and circumstances of the case. Though it be that one may assume that a master has discharged his duty and may go forward relying upon this, ordinarily, it is certain that the precepts of ordinary care for the safety of one’s person requires more when he knows the fact to be that the master has not exercised the care required of him and that danger lurks in the situation because of the master’s negligence. In such case, of course, the workman or servant must attend to *669the facts of the particular situation. Plaintiff’s second instruction is as follows:
“If the jury find from the evidence that the plaintiff was in defendant’s employ mining coal on or about December 18, 1908, you are instructed that it was the defendant’s duty to use ordinary care to make and keep the passageway in its mine, through which the plaintiff would have to pass, reasonably safe from the falling of overhanging rock, earth, and debris in the roof of said passageway and it was not the duty of plaintiff to examine said roof to see that it was safe but he had a right to rely upon the defendant to see that said passageway was kept reasonably safe, and that it had exercised all reasonable care and diligence in that regard.
If, therefore, you believe from the evidence that the defendant or its agent in charge of said mine knew, or by the exercise of reasonable diligence would have known that the roof of the passageway in its mine where plaintiff would have to pass was unsafe from overhanging rock, earth, or debris and negligently failed to remove such earth, rock, or debris, or to make same reasonably secure, and that plaintiff, while in the discharge of his duty, and in the exercise of ordinary care on his part, had his leg and ankle bruised, crushed and broken by the fall of overhanging rock, earth, or debris in the roof of said passageway, and that by reason of such injuries plaintiff was injured and damaged, then your verdict should be for plaintiff.”
The portion of the instruction which I regard as highly misleading on the facts of the instant case is that above italicized. By this instruction the jury were directed that, though Bambino knew of the dangerous condition of the room neck, “it was not the duty of plaintiff to examine said roof to see that it was safe, but he had a right to rely upon the defendant to see that such passageway was kept reasonably *670safe and that it had exercised all reasonable care and diligence in that regard.” It is true the point to the matter relates to Gambino’s right to go forward in the face of some danger and therefore touches upon the question of his contributory negligence. It is true, too, that other instructions, and, indeed by this one in another portion, the jury are required to find that he exercised ordinary care for his own safety. However this may be, such abstract statements of the law concerning plaintiff’s duty to exercise ordinary care for his own safety do not, according to my view, alleviate the baneful and misleading effect of the instruction above copied, for it seems to adhere closely to the facts of the case and proceeds as though Gambino had a right to assume the defendant had rendered the room neck reasonably safe, when he knew it was defective but shortly before. It appearing that Gambino possessed knowledge concerning the fact that the roof of the room neck was defective, it seems to me the jury should not have been told that it was not his duty to examine concerning its safety and that he had a right to rely upon the defendant discharging’ its duty in the circumstance. There can be no doubt that the servant may usually presume that the master has performed his full duty in the premises, but when he is advised of the defect, the presumption which the law otherwise affords is dispelled by the fact of his. knowledge, and he should not go forward presuming a condition to be true which he knows in fact to be untrue, but, on the contrary, should conduct himself as an ordinarily prudent person, situate in the same circumstances and possessing the same knowledge.
Presumptions, as has been well said in a famous case “may be looked on as the bats of the law, flitting in the twilight but disappearing in the sunshine of actual facts.” [See Mockowik v. Kansas City, etc., R. Co., 196 Mo. 550, 571, 572, 94 S. W. 256.] So, too, it is declared by the Supreme Court, where it appeared a *671traveler knew a defect existed in a crossing a month before his injury, that though it might be supposed such defect would be remedied during the succeeding month, it was error to instruct the jury he might presume the crossing was reasonably safe for use. [See Nixon v. Hannibal, etc., R. Co., 141 Mo. 425, 439, 42 S. W. 942.] It is true the instruction' above copied here does not employ the word “presume,” as by saying that Grambino had a right to presume the roof was reasonably safe, but when viewed in the light of the facts of the case, its language is tantamount thereto, for it is to be considered as the jury must have understood it. The instruction tells the jury that Grambino had a right “to rely upon defendant to see that said passageway was kept reasonably safé and that it had exercised all reasonable care and diligence in that regard.” By this the jury were certainly led to believe that Grambino had a right to assume or presume that defendant had made the roof reasonably safe, for such is the intendment of the legal phraseology to the effect that Grambino had a right to rely upon defendant’s having exercised all reasonable care and diligence in that regard. This instruction purports to cover the whole case and authorizes a verdict for plaintiff on a finding as therein directed.. In my judgment, it is radically wrong in theory when considered on the facts of the particular case and is so highly misleading as to constitute prejudicial error. I do not believe that its misleading effect was cured by other instructions nor ■ alleviated in the least by them.
Entertaining these views, I respectfully dissent from the opinion of the court, and I deem the decision to be violative of the principle and contrary to the rule announced in Mockowik v. Kansas City, etc., R. Co., 196 Mo. 550, 94 S. W. 256 and Nixon v. Hannibal, etc., R. Co., 141 Mo. 425, 42 S. W. 942. I therefore request that the case be certified to the Supreme Court for final determination.